Citation Nr: 0111997	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-07 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1969 to August 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2000 by the 
Department of Veterans Affairs (VA), Detroit, Michigan, 
Regional Office (RO).

A hearing was scheduled to take place at the RO before a 
Member of the Board in February 2001.  However, the veteran 
did not appear for that hearing and did not request that it 
be rescheduled.  Accordingly, the Board concludes that the 
veteran no longer desires such a hearing, and the veteran's 
request for a hearing before a Member of the Board is 
considered to have been withdrawn.  See 38 C.F.R. § 20.704(d) 
(2000).


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a back disorder in decisions of September 8, 1972, and 
January 25, 1995, and the veteran did not perfect an appeal 
of either decision. 

2.  The additional evidence presented since January 25, 1995, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a back disorder.


CONCLUSIONS OF LAW

1.  The unappealed RO decisions of September 8, 1972 and 
January 25, 1995, which denied service connection for a back 
disorder are final.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).

2.  The additional evidence presented since January 25, 1995, 
is not new and material, and the claim for service connection 
for a back disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp 2000); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the RO made a mistake by failing to 
reopen and grant his claim for service connection for a back 
disorder.  He asserts that his current back disorder is 
attributable to service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by service.  See 38 U.S.C.A. § 1111 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.304(b) (2000).  A history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions 
but will be considered together with all other material 
evidence in determinations as to inception.  Determinations 
should not be based on medical judgment alone, as 
distinguished from accepted medical principles, or on history 
alone without regard to clinical factors pertinent to the 
basic character, origin and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles in relation 
to value consistent with accepted medical evidence relating 
to incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  See 38 C.F.R. § 3.304(b) (2000).  

A veteran's own statement that a disorder existed prior to 
service, standing alone, is insufficient to support a finding 
by the Board that the disorder pre-existed service.  See 
Paulson v. Brown, 7 Vet. App. 466 (1995).  However, in 
determining whether a disorder existed prior to service, the 
Board may consider a history given by the veteran along with 
all other material evidence.  The applicable regulation 
requires that the following is to be considered: "medical 
judgment", "accepted medical principles", history with 
"regard to clinical factors pertinent to the basic character, 
origin and development of such injury or disease", and a 
"thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to 
accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the 
particular injury or disease or residuals thereof".  See 
Crowe, 7 Vet. App. 245, 246 (1995).  An opinion from the 
Veterans Health Administration is sufficient to produce an 
informed decision on this issue.  See Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  See Harris v. West 11 Vet. App. 456 
(1998); 203 F.3d 1347 (Fed. Cir. 2000) (there was clear and 
unmistakable evidence rebutting the presumption of soundness 
with respect to a claim for service connection for retinitis 
pigmentosa where the evidence included a doctor's unequivocal 
and uncontradicted opinion that the condition pre-existed 
service and such an opinion was supported by the veteran's 
repeated assertions that he had suffered from night blindness 
since childhood).

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991 & Supp. 
2000).  In cases of veterans of wartime service (such as the 
veteran here), clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
See 38 C.F.R. § 3.306(b) (2000).  Temporary or intermittent 
flare-ups during service of a preexisting injury or disease 
are not sufficient to be considered 'aggravation in service' 
unless the underlying condition, as contrasted to symptoms, 
is worsened."  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993). The issue of whether a pre-existing disorder was 
aggravated by service is also a medical issue and must be 
resolved by a medical opinion.  The Board may not rely on its 
own unsubstantiated medical opinion.  See Crowe, 7 Vet. App. 
at 244-248.

The RO previously denied the veteran's claim for service 
connection for a back disorder in a decision of September 8, 
1972, and confirmed the denial in a decision of January 25, 
1995.  On each occasion, the veteran was notified by letter 
of that decision and of his right to file an appeal, but he 
did not do so and the decision became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000).

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records which 
showed that he was treated during service for complaints of 
back pain which he related to a motorcycle accident which 
occurred prior to service.  For example, an orthopedic 
consultation record dated in December 1970 shows that the 
veteran reported having persistent low back pain which he had 
on and off since the fall of 1967 when he was involved in a 
motorcycle accident.  The provisional diagnosis was low back 
strain - myalgia.  Other records contain similar complaints 
and histories.  However, the report of a medical examination 
conducted for the purpose of the veteran's separation from 
service shows that clinical evaluation of the spine was 
normal.  

The previously considered evidence also included the report 
of a disability evaluation examination conducted by the VA in 
August 1972 which shows that the veteran reported complaints 
of spine pain which was incurred in a motorcycle accident in 
August 1967 and, according to the veteran, was aggravated in 
service.  On examination, there was no muscle spasm or 
tenderness, and there was a good overall range of motion.  
The diagnosis was history of cervico-thoracic and lumbosacral 
strain.  

A letter dated in October 1972 from J.C. Green, D.O., shows 
that the veteran was first seen in his office in October 1966 
with a complaint of neck and back problems.  He gave a 
history of having been involved in a motorcycle accident two 
months earlier.  

A letter dated in October 1972 from Robert W. Jarka, M.D., 
shows that the veteran was treated in October 1971 for 
complaints of discomfort in the neck and between the 
shoulders.  The doctor reassured the veteran that he could 
not find any objective evidence of abnormality.  

In a statement in support of claim dated in November 1972, 
the veteran reported that he was in a motorcycle accident in 
the fall of 1967.  He further stated that when he was 
inducted into the Army in 1969 he told the doctors that he 
had back and neck problems, but no action was taken.  He said 
that he did not complain of the problems during basic 
training because he was afraid of harsh treatment from the 
drill instructors.  He noted that he was put through therapy 
while he was in service in Germany.  

The previously considered evidence also included lay 
statements written by the veteran's mother and acquaintances 
in December 1972 which were to the effect that the veteran 
had been complaining of neck and back problems since an 
accident in 1967 when his motorcycle was hit by a car.  His 
problems reportedly had been getting worse.  

A copy of a police accident report shows that the veteran was 
involved in a car/motorcycle accident on June 13, 1967.  It 
was noted that he had an injury to the neck.  

In the decision of September 8, 1972, the RO concluded that 
there was no basis for service connection.  The RO found that 
the veteran had a back disability prior to service and, in 
light of the fact that current examination was negative for 
any objective evidence of a back disability, it could not be 
said that the condition was aggravated during service.  

In December 1993, the veteran requested that his claim for 
service connection for a back disorder be reopened.  He said 
that he had a slight curvature of the spine upon induction 
into service, but no history of any pain or stiffness.  He 
said that those symptoms emerged during military service.  
The additional evidence presented at that time include post-
service medical treatment records.  For example, X-rays taken 
by the VA in October 1990 reportedly showed compression 
fractures of the dorsal spine.  A private medical treatment 
record dated in January 1992 showed that the veteran reported 
that his back and joints had a burning pain.  

The veteran was afforded a general medical examination and a 
joints examination by the VA in May 1994.  The report of the 
general medical examination shows that the veteran said he 
had arthritis which started in 1970 when he was a clerk in 
the Army.  He said that he had to work for 12 to 16 hours a 
day, and had to go to the infirmary for back and shoulder 
pain.  The report of the joints examination shows that the 
diagnoses were (1) low back syndrome, and (2) upper dorsal 
vertebral pain.  The examination reports did not contain any 
opinion linking those disorders to service.  

In September 1994, the veteran submitted a written statement 
in which he elaborated regarding his contentions.  He stated 
that he was first treated for arthritis during service in 
1970.  

The veteran also presented a letter dated in January 1995 
from R. Michael Kelly, M.D., M.P.H.  In the letter, it was 
noted that the veteran had a back injury in April 1990 when 
he was lifting a 200 pound ramp over his head and his feet 
slipped.  He reportedly felt an immediate sensation of a 
muscle pull or tear in his back.  He said that he previously 
had several muscle pulls and strains, but never as 
significant as the April 1990 injury.  The diagnoses included 
osteoarthritis.  The doctor noted that the vast majority of 
the problem seemed to be related to the numerous injuries 
which the veteran had received throughout the course of his 
employment, with the April 1990 injury being considered 
primary.  

In decisions of August 11, 1994, and January 25, 1995, the RO 
noted that the medical evidence did not show any aggravation 
of the pre-existing back disorder during service, and was not 
new and material.  The RO concluded, therefore, that service 
connection for a back disorder was not warranted.  The 
veteran was informed of the latter decision by letter on 
January 25, 1995, but he did not perfect an appeal. 

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2000).  The reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  Some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge v. West,  155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  Accordingly, the Board may review the 
issue on appeal without first remanding the case to the RO 
for application of the new law.

The additional evidence which has been presented since 
January 25, 1995, includes a letter dated in August 1999 from 
R. Michael Kelly, M.D., M.P.H., which includes the following 
comments:

I am sorry about the misunderstanding 
regarding my opinion on the cause of your 
osteoarthritic conditions.

It had been my understanding that 
previous reports that had linked the 
osteoarthritic problems to the several 
work place related stresses and injuries 
had been self explanatory and clear.  

Yes, there is little question that the 
osteoarthritic conditions that you have 
are a result of the multiple injuries 
that you have had over the course of your 
employment.

Clearly the service related activities 
and injuries have played a contributory 
role in the development of this chronic 
condition.

Finally, there is the question you raised 
regarding the nature of the thinning of 
the L5-S1 disc space.  That is a feature 
of osteoarthritis of multiple injuries 
and traumas.  It would be most unusual 
for it to have been a congenital issue.

The fact that the veteran's own account of his back 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the United States Court of Appeals for 
Veterans Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that the history of the veteran having 
had a back injury in service is contradicted by the actual 
service records from that period of time which show 
complaints pertaining to a pre-service injury but no mention 
of an in-service injury.  To the extent that the foregoing 
record can be construed as an opinion that the veteran has a 
back disorder due to an injury in service, the Board notes 
that an opinion based on an inaccurate history has 
essentially no probative value.  See Kightly v. Brown, 6 Vet. 
App. 200 (1994).  Moreover, the doctor did not provide an 
explanation for that conclusion.  A bare conclusory opinion 
without an explanation of the basis for the opinion is not 
adequate to support the claim.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  There is no clinical data or other 
rationale to support his opinion; nor is there anything 
otherwise in the record that would give it substance.  See 
Bloom v. West, 12 Vet. App. 185 (1999).  Therefore, the 
medical record provides no support for the claim for service 
connection for a back disorder.

The additional evidence also includes testimony given by the 
veteran during a hearing held in May 2000 which was to the 
effect that a back disorder was incurred in service.  He 
stated that the injury to his back which occurred in 1967 
prior to service was nothing more than a minor mishap.  He 
further stated that during service he had to work 12 to 18 
hours a day and lift heavy equipment, and his current back 
disability was related to those duties.  The Board notes, 
however, that the Court has held that lay persons are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Therefore, the testimony is not competent 
evidence to show that a current back disorder is related to 
service.  The Board further notes that this testimony is 
cumulative and redundant with respect to the previously 
considered written statements submitted by the veteran and 
histories given to VA examiners.  Therefore, that testimony 
is not new and material.

Thus, the additional evidence does not include any competent 
medical evidence to show that a back disorder was incurred in 
or aggravated by service.  For the foregoing reasons, the 
Board finds that the additional evidence presented since 
January 25, 1995, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder.  Accordingly, the 
decision of January 25, 1995, which denied service connection 
for a back disorder remains final.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a back disorder.  The appeal 
is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

